AO 450 (GAS Rev 10/03) Judgment in a Civil Case U.S. DISTR CT COURT

United States District Court »>:
Southern District of Georgia... OF Qiao

 

wi

a

KIMBERLY JAMES,
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 5:18-cv-99

ANDREW SAUL, Commissioner of Social
Security,

O Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court dated March 30, 2020 adopting the Report and
Recommendation of the Magistrate Judge and affirming the decision of the Commissioner, claims
of the Plaintiff, KIMBERLY JAMES, against the Defendant, ANDREW SAUL,

Commissioner of Social Security, are hereby dismissed.

Approved by:
HOM. LISX GODBEY WOOD, JUDGE

 

Neal 4l, 2-20 Scott L. Poff

Date ' a <i Clerk

ty -_ Our Wo ph r_sche Pi?

(By) Deputy\ \Clerk

 

GAS Rev 10/1/03

 
